Order entered December 20, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00695-CR

                   DARIOUS DANTREL LEWIS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. F-2075804-H

                                      ORDER

      Before the Court is Court Reporter Cheryl A. Dixon’s request for a third

extension of time to file the reporter’s record. We GRANT the request and

ORDER the reporter’s record filed by January 12, 2023. We caution Ms. Dixon

that further extensions will be strongly disfavored.




                                              /s/      ERIN A. NOWELL
                                                       JUSTICE